Name: Commission Regulation (EEC) No 1904/91 of 28 June 1991 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  deterioration of the environment;  health;  plant product
 Date Published: nan

 29 . 6 . 91 Official Journal of the European Communities No L 169/41 COMMISSION REGULATION (EEC) No 1904/91 of 28 June 1991 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds Annexes I to VII to Commission Regulation (EEC) No 1470/68 Q. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Articles 24a (3) and 26 (3) thereof, Whereas HPLC should be retained as the common reference method in the Community for glucosinolate analysis ; whereas for the 1991 /92 marketing year the use of other methods of analysis should be permitted by the Commission under conditions to be laid down ; Whereas the date for the opening of intervention buying in for sunflower seed in Spain and Portugal is maintained at 1 August ; whereas, however, the payment period for seeds bought in during the first three months of the marketing year in Spain and Portugal should start from the same date as that applied in the rest of the Commu ­ nity ; Whereas the oil coefficients for intervention buying of Spanish sunflower seed should be the same as in the rest of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 2. (a) The determination of the glucosinolate content of rape seed shall be carried out using the method set out in Annex VIII to Commission Regulation (EEC) No 1470/68 . (b) Member States may decide that the determina ­ tion of the glucosinolate content of rape seed may also be carried out using the method known as X-ray fluorescence (XRF). Where they do so, Member States shall approve the laborato ­ ries permitted to use XRF according to the Community protocol to be determined and provided that the XRF equipment has been cali ­ brated according to the manufacturer's instruc ­ tions using reference samples obtained from the Community Reference Bureau (BCR). Where the result of such an XRF analysis is less than 30 microcomoles of glucosinolates, the rape seed in question shall be considered to be "double zero". (c) The method in Annex VIII to Commission Regulation (EEC) No 1470/68 shall be the reference method for the Community and shall be the sole method for settling disputes. 3 . As a derogation from point 2 (a) and (b) above and for the 1991 /92 marketing year : (a) Member States may grant provisional approval for laboratories to use the method known as X-ray fluroescence (XRF) to determine the glucosinolate content of rape seed. Where the result of an XRF analysis is less than 30 micromoles of glucosino ­ lates, the rape seed in question shall be considered to be "double zero" provided that the XRF equipe ­ ment has been calibrated according to the manu ­ facturer's instructions using reference samples obtained from the Community Reference Bureau (BCR). Member States making use of this derogation must communicate to the Commission a list of the approved establishments and the protocol used . (b) Member States may permit the use of alternative methods of analysis for use in determining the glucosinolate content of rape seed provided they make a request to the Commission to do so and provided this request includes the protocol of the method concerned and a list of laboratories in which the method will be authorized. HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation No 282/67/EEC (3) is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 1 . The drawing of samples, their preparation as samples for analysis and the determination of the oil , erucic acid, moisture and impurity contents shall be carried out by the common methods set out in (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 26 . 6 . 1991 , p. 27. (3) OJ No 151 , 13 . 7 . 1967, p. 1 . No L 169/42 Official Journal of the European Communities 29 . 6 . 91 when granting approval , the Commission may impose any additional conditions which are deemed necessary, in particular as regards the maximum acceptable glucosinolate content in order to allow the rape seed in question to be considered as "double zero". 0 OJ No L 239, 28 . 9 . 1968 , p. 2/ payment period only, be considered to have been deli ­ vered on 1 November.' 3 . In Annex I, Part II, the last sentence is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1991 for rape seed,  from 1 August 1991 for . sunflower seed. 2 . In Article 7 the following is added as the penultimate paragraph : 'However, where sunflower seed is delivered to inter ­ vention in Spain and Portugal before 1 November 1991 it shall, for the purposes of the calculation of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission